Title: To George Washington from Henry Knox, 11 March 1783
From: Knox, Henry
To: Washington, George


                        
                            my dear General
                            West point 11 March 1783
                        
                        I should have been at Head quarters this morning agreably to Your Excellencys request by Major Shaw, but
                            there is so much ice in the river as to prevent all passing by water. If the State of the river will admit tomorrow I
                            shall wait on your Excellcy I beleive no person, will go from West point in consequence of the
                            extraordinary notification and address forwarded by Colonl Crane. I am my dear Sir with the highest degree
                            of respect and attachment Your Excellnys Most obdent sert
                        
                            H. Knox
                        
                    